DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 33-47, 49-60 allowable. The restriction requirement, as set forth in the Office action mailed on 08/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim/species that requires all the limitations of an allowable claim. Claims 53-54, directed to a nonelected invention are no longer withdrawn from further consideration because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Blair Walker on 10/27/2021.



Claim 48 has been canceled.

Amend claims 33, 44, 47, 49-50 and 58, as followings:

Claim 33.	(Currently amendment) A protective headgear system comprising:
a support configured to engage the head of a user;
first, second, and third hooks carried on a perimeter of the support and horizontally spaced from each other;
a facial shield comprising a polymeric sheet having an upper portion configured to be coupled to the support and a lower portion having a lower extremity, wherein the upper portion comprises a first hole, a second hole, and a third hole, each one of the first, second, and third holes horizontally spaced from the other two of the first, second, and third holes, wherein the first hole is between the second hole and the third hole;
wherein the first hole is configured to be engaged with the first hook;
wherein the second hole is configured to be engaged with the second hook;
wherein the third hole is configured to be engaged with the third hook, wherein the first hook is located between the second hook and the third hook along the perimeter of the support;
wherein the first hook comprises a hook portion having a maximum hook horizontal width, and wherein the first hole has a first hole horizontal width greater than the maximum hook horizontal width of the hook portion of the first hook; and
such that  when the facial shield is overlayed in an extended condition over the perimeter of the support, and wherein the first hole is horizontally slidable on whereby placed into a second, position in relation to the support via the first hook andsuch that the second hole is oriented for coupling to the second hook when the facial shield is overlayed in an extended condition over perimeter of the support.

Claim 44.  (Currently Amendment) The system of claim 33, wherein a distance between a horizontal center of the second hole and a horizonal center of the third hole is between 


Claim 47.  (Currently Amended) A facial shield configured to be coupled to a support configured to engage the head of a user and having first, second, and third hooks carried on a perimeter of the support and horizontally spaced from each other, wherein the first hook is located between the second hook and the third hook along the perimeter of the support, and wherein the first hook comprises an outwardly extending hook portion having a maximum vertical dimension and a base coupled to the support and having a vertical base thickness, the facial shield comprising:
a polymeric sheet having an upper portion configured to be coupled to the support and a lower portion having a lower extremity, wherein the upper portion comprises a first hole, a second hole, and a third hole, each one of the first, second, and third holes horizontally spaced from the other two of the first, second, and third holes, wherein the first hole is between the second hole and the third hole; and
the first hole comprising a first section having a first section vertical gap and a second section horizontally adjacent the first section and having a second section vertical gap, wherein the second section vertical gap is between 0.225 inch and 0.68 inch, and wherein the first section vertical gap is greater than the second section vertical gap, wherein the first section vertical gap of the first hole is greater than or equal to the maximum vertical dimension of the first hook, and wherein the second section vertical gap of the first hole is greater than the vertical base thickness of the base of the first hook and is less than the maximum vertical dimension of the first hook, and wherein the first hole is horizontally slidable in relation to the first hook such that the facial shield is thereby locked to the first hook via the first hole.

Claim 49.  (Currently Amendment) The facial shield of claim 47

Claim 50.  (Currently Amendment) The facial shield of claim 47, wherein the first section vertical gap is greater than 

Claim 58.  (Currently Amendment)  The facial shield of claim 47, wherein the polymeric sheet has a thickness of between 

	Claims 33-47, 49-60 are allowed over the prior of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732